—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 26, 1996, convicting defendant, upon his plea of guilty, of attempted arson in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Since defendant violated his obligation under the cooperation agreement to “fully, fairly and truthfully disclose all information”, as determined by the People, the court properly enhanced the sentence. We perceive no abuse of sentencing discretion. Concur — Lerner, P. J., Rubin, Williams, Mazzarelli and Andrias, JJ.